Order filed, September 17, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00676-CV
                                 ____________

 THE UNIVERSITY OF TEXAS MEDICAL BRANCH (UTMB), Appellant

                                         V.

                          DEBBRA CLARKE, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 12-CV-0906


                                     ORDER

      The reporter’s record in this case was due August 05, 2013. See Tex. R.
App. P. 35.1. On August 26, 2013, this court ordered the court reporter to file the
record within 10 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Donna McGuire, the court reporter, to file the record in this
appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Donna McGuire does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM